Exhibit 10.1

Execution Version

 

 

 

GM FINANCIAL,

as Lender

and

GMF LEASING LLC,

as Depositor

 

 

2019-2 EXCHANGE NOTE SALE AGREEMENT

Dated as of April 1, 2019

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

SECTION 1.1.

  Definitions      2  

ARTICLE II TRANSFER OF THE CONVEYED ASSETS

     2  

SECTION 2.1.

  Transfer of the Conveyed Assets      2  

SECTION 2.2.

  True Sale      3  

SECTION 2.3.

  Representations and Warranties of the Lender and the Depositor      4  

SECTION 2.4.

  Financing Statements and Books and Records      7  

SECTION 2.5.

  Affirmative Covenants of the Lender      7  

SECTION 2.6.

  Acceptance by the Depositor      8  

ARTICLE III CONDITIONS

     8  

SECTION 3.1.

  Conditions Precedent to Effectiveness of this Agreement      8  

ARTICLE IV MISCELLANEOUS

     9  

SECTION 4.1.

  Amendment      9  

SECTION 4.2.

  GOVERNING LAW      9  

SECTION 4.3.

  Severability      10  

SECTION 4.4.

  Binding Effect      10  

SECTION 4.5.

  Table of Contents and Headings      10  

SECTION 4.6.

  Counterparts      10  

SECTION 4.7.

  Further Assurances      10  

SECTION 4.8.

  Third-Party Beneficiaries      10  

SECTION 4.9.

  No Petition      10  

SECTION 4.10.

  Limited Recourse      10  

SECTION 4.11.

  Subordination      10  

 

i



--------------------------------------------------------------------------------

2019-2 EXCHANGE NOTE SALE AGREEMENT, dated as of April 1, 2019 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), between AmeriCredit Financial Services, Inc. d/b/a GM Financial, a
Delaware corporation (“GM Financial”), as Lender (in such capacity, the
“Lender”), and GMF Leasing LLC, a Delaware limited liability company, as
Depositor (the “Depositor”).

RECITALS

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of
January 31, 2011 (the “Titling Trust Agreement”), among APGO Trust, as Settlor,
and Wilmington Trust Company, as Owner Trustee, Administrative Trustee and
Delaware Trustee, the Titling Trust (the “Titling Trust”) was continued to,
among other things, take assignments and conveyances of and hold in trust
various assets (the “Trust Assets”);

WHEREAS, pursuant to a Second Amended and Restated Credit and Security
Agreement, dated as of January 24, 2018 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit and
Security Agreement”), among the Titling Trust, the Lender and Wells Fargo Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent (in such capacity, the “Collateral
Agent”), the Lender has agreed to lend money to the Titling Trust from time to
time to acquire Trust Assets and the Lender is entitled, from time to time
thereunder, to request that the Titling Trust issue, execute and deliver
Exchange Notes to the Lender representing a portion of the debt incurred by the
Titling Trust thereunder;

WHEREAS, pursuant to the Credit and Security Agreement and the 2019-2 Exchange
Note Supplement, dated as of April 1, 2019 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “2019-2
Exchange Note Supplement”), among the parties to the Credit and Security
Agreement, the Titling Trust has so issued, executed and delivered to the Lender
such an Exchange Note (the “2019-2 Exchange Note”);

WHEREAS, pursuant to (i) a Third Amended and Restated Servicing Agreement, dated
as of January 24, 2018 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Basic Servicing
Agreement”), among the Titling Trust, GM Financial, as the Servicer (in such
capacity, the “Servicer”) and the Lender, and the Collateral Agent, the Servicer
has agreed to perform certain servicing duties with respect to the Trust Assets,
and (ii) a 2019-2 Servicing Supplement, dated as of April 1, 2019 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “2019-2 Servicing Supplement”), among the Titling Trust, the Servicer, the
Lender, the Collateral Agent and Wells Fargo, as Indenture Trustee, the Servicer
has agreed to perform certain additional and/or revised servicing duties with
respect to those Trust Assets comprising the 2019-2 Designated Pool relating to
the 2019-2 Exchange Note;

WHEREAS, the Lender and the Depositor desire to provide for the transfer and
assignment by the Lender to the Depositor, without recourse, of all of the
Lender’s right, title and interest in the Conveyed Assets (as defined below);
and

 

1



--------------------------------------------------------------------------------

WHEREAS, immediately after the transfer and assignment of the Conveyed Assets to
the Depositor pursuant to this Agreement, the Depositor shall transfer and
assign all of its right, title and interest in the Conveyed Assets and this
Agreement to GM Financial Automobile Leasing Trust 2019-2 (the “Issuer”),
pursuant to the 2019-2 Exchange Note Transfer Agreement, dated as of April 1,
2019 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “2019-2 Exchange Note Transfer Agreement”), between the
Depositor and the Issuer.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.        Definitions. Capitalized terms used in this Agreement that
are not otherwise defined herein shall have the meanings assigned to them in
Appendix 1 to the 2019-2 Exchange Note Supplement or, if not defined therein, in
Appendix A to the Credit and Security Agreement.

ARTICLE II

TRANSFER OF THE CONVEYED ASSETS

SECTION 2.1.        Transfer of the Conveyed Assets.

(a)        Effective as of the 2019-2 Closing Date and immediately before the
transactions contemplated by the 2019-2 Exchange Note Transfer Agreement, the
Lender sells and assigns to the Depositor, without recourse, all right, title
and interest of the Lender, whether now owned or hereunder acquired, in the
following “Conveyed Assets”:

(i)          the 2019-2 Exchange Note;

(ii)          all of the Lender’s rights and benefits, as Exchange Noteholder of
the 2019-2 Exchange Note under the 2019-2 Exchange Note, the Credit and Security
Agreement, the 2019-2 Exchange Note Supplement and the 2019-2 Servicing
Agreement; and

(iii)          all proceeds, accounts, money, general intangibles, instruments,
chattel paper, goods, investment property and other property consisting of,
arising from or relating to the foregoing.

(b)        In consideration for the Conveyed Assets, the Depositor will pay to
the Lender an amount equal to the net proceeds of the sale of the Notes in cash
by federal wire transfer on the 2019-2 Closing Date. The Depositor and the
Lender each represents and warrants to the other that the amount of cash paid by
the Depositor, together with the increase in the value in the Lender’s capital
in the Depositor, is equal to the fair market value of the Conveyed Assets.

 

2



--------------------------------------------------------------------------------

(c)        The sale, transfer, assignment and conveyance of the Conveyed Assets
pursuant to this Agreement is without recourse, and the Lender does not
guarantee payment on the 2019-2 Exchange Note or collection of any underlying
asset included in the 2019-2 Designated Pool.

SECTION 2.2.    True Sale.

(a)        The parties hereto intend that the sale, transfer, assignment and
conveyance of the Conveyed Assets hereunder constitutes a true sale and
assignment of the Conveyed Assets such that any interest in and title to the
Conveyed Assets would not be property of the Lender’s estate in the event the
Lender becomes a debtor in a case under any Insolvency Law. To the extent that
the conveyance of any Conveyed Asset hereunder is characterized by a court or
similar Governmental Authority as a financing (a “Recharacterization”), it is
intended by the Lender and the Depositor that the interest conveyed constitute a
grant of a first priority perfected security interest under the UCC as in effect
in the State of New York by the Lender to the Depositor to secure the payment of
the sale price of the Conveyed Assets to the Lender. The Lender does hereby
grant to the Depositor a security interest in all of its rights, title and
privileges and interest, whether now owned or existing or hereafter acquired or
arising, in the Conveyed Assets and the parties hereto agree that this Agreement
constitutes a “security agreement” under all applicable law. In the case of any
Recharacterization, each of the Depositor and the Lender represents and warrants
as to itself that each remittance of 2019-2 Exchange Note Collections made to
the Depositor will have been (i) in payment of a debt incurred by the Lender in
the ordinary course of business or financial affairs of the Lender and the
Depositor, and (ii) made in the ordinary course of business or financial affairs
of the Lender and the Depositor.

(b)        The Lender makes the following representations and warranties to the
Depositor in the event that, notwithstanding the express intent of the parties,
the sale, transfer, assignment and conveyance of the Conveyed Assets hereunder
is not a true sale and assignment of the Conveyed Assets to the Depositor. The
representations and warranties speak as of the 2019-2 Closing Date and shall
survive the sale of the Conveyed Assets to the Depositor hereunder, the transfer
of the Conveyed Assets to the Issuer pursuant to the 2019-2 Exchange Note
Transfer Agreement and the pledge thereof by the Issuer to the Indenture Trustee
pursuant to the Indenture.

(i)          This Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Conveyed Assets in favor of the Depositor, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from the Lender.

(ii)          The 2019-2 Exchange Note constitutes a “certificated security”
within the meaning of the relevant UCC.

(iii)          The Lender has caused or will have caused, within ten (10) days,
the filing of all appropriate financing statements in the proper filing offices
in the appropriate jurisdictions under applicable law in order to perfect the
Depositor’s security interest in the Conveyed Assets.

 

3



--------------------------------------------------------------------------------

(iv)        Other than the security interest granted to the Depositor pursuant
to this Agreement, the Lender has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed the Conveyed Assets. The Lender has
not authorized the filing of and is not aware of any financing statements
against the Lender that include a description of collateral covering the
Conveyed Assets other than any financing statement relating to the security
interest granted to the Depositor hereunder or that has been terminated. The
Lender is not aware of any judgment or tax lien filings against it.

SECTION 2.3.        Representations and Warranties of the Lender and the
Depositor.

(a)        The Lender hereby represents and warrants to the Depositor as of the
2019-2 Closing Date that:

(i)        Organization and Good Standing. The Lender is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, power, authority and
legal right to acquire, own and sell the Conveyed Assets.

(ii)        Due Qualification. The Lender is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications, except where
the failure to have any such license, approval or qualification could not
reasonably be expected to have a material adverse effect with respect to the
Lender.

(iii)        Power and Authority. The Lender has the power and authority to
execute and deliver this Agreement, and all other Program Documents to which it
is a party, and to carry out their respective terms; and the execution, delivery
and performance of this Agreement and all other Program Documents to which it is
a party have been or will be duly authorized by the Lender by all necessary
action.

(iv)        Binding Obligation. Each of this Agreement and all other Program
Documents to which the Lender is a party constitutes a legal, valid and binding
obligation of the Lender, enforceable against it in accordance with its terms,
except as enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law.

(v)        No Violation. The execution, delivery and performance by the Lender
of this Agreement and all other Program Documents to which it is a party will
not violate any Requirement of Law or Contractual Obligation applicable to the
Lender, and will not, except as otherwise provided herein, result in, or
require, the creation or imposition of any Lien on any of its property, assets
or revenues pursuant to any such Requirement of Law or Contractual Obligation,
except as contemplated by the Program Documents.

 

4



--------------------------------------------------------------------------------

(vi)        No Proceedings. There are no proceedings or investigations pending
or, to the best of its knowledge, threatened before any court, arbitrator or
other Governmental Authority having jurisdiction over the Lender or any of its
properties which could reasonably be expected to have a material adverse effect
with respect to the Lender.

(vii)        No Consent. Except as expressly contemplated by the Program
Documents, no consent or authorization of, filing with, or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with its execution, delivery or performance or the validity or
enforceability against the Lender of the Program Documents.

(viii)        No Default. The Lender is not in default in any material respect
under or with respect to any of its Contractual Obligations.

(ix)        Compliance with Law. The Lender has complied in all material
respects with all Requirements of Law.

(x)        Title to Conveyed Assets. Immediately prior to the transfer of the
Conveyed Assets pursuant to this Agreement, the Lender (A) is the true and
lawful owner of the Conveyed Assets and has the legal right to transfer the
Conveyed Assets, (B) has good and valid title to the Conveyed Assets and the
Conveyed Assets are on such date free and clear of all Liens and (C) will convey
good, valid and indefeasible title to the Conveyed Assets to the Depositor under
this Agreement.

(xi)        Investment Company Act. The Lender is not an “investment company”
within the meaning of the Investment Company Act of 1940.

(xii)        Solvency of the Lender. The Lender is, and after giving effect to
the transactions contemplated to occur on such date, will be, Solvent and is not
the subject of any Insolvency Event.

(xiii)        Tax Returns. The Lender has filed or caused to be filed all tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
property and has paid or properly accrued and provided for payment at such time
as is required or permitted all other taxes, fees or other charges imposed on it
or any of its property by any Governmental Authority (other than any of the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books and records of the Lender); no tax Lien has
been filed and, to the knowledge of the Lender, no claim is being asserted with
respect to any such tax, fee or other charge.

(b)        The Depositor hereby represents and warrants to the Lender as of the
2019-2 Closing Date that:

(i)        Organization and Good Standing. The Depositor is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, and has power and authority to own its properties and to
conduct its

 

5



--------------------------------------------------------------------------------

business as such properties are currently owned and such business is presently
conducted, and had at all relevant times, and shall have, power, authority and
legal right to acquire, own and pledge the Conveyed Assets.

(ii)        Due Qualification. The Depositor is duly qualified to do business as
a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification could not reasonably be expected to have a material adverse effect
with respect to the Depositor.

(iii)        Power and Authority. The Depositor has the power and authority to
execute and deliver this Agreement and all other Program Documents to which it
is a party and to carry out its terms; and the execution, delivery and
performance of this Agreement and all other Program Documents to which it is a
party have been duly authorized by the Depositor by all necessary action.

(iv)        Binding Obligation. Each of this Agreement and all other Program
Documents to which the Depositor is a party constitutes a legal, valid and
binding obligation of the Depositor, enforceable against it in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v)        No Violation. The execution, delivery and performance by the
Depositor of this Agreement and all other Program Documents to which it is a
party will not violate any Requirement of Law or Contractual Obligation
applicable to the Depositor, and will not, except as otherwise provided herein,
result in, or require, the creation or imposition of any Lien on any of its
property, assets or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

(vi)        No Proceedings. There are no proceedings or investigations pending
or, to the best of its knowledge, threatened before any court, arbitrator or
other Governmental Authority having jurisdiction over the Depositor or any of
its properties which could reasonably be expected to have a material adverse
effect with respect to the Depositor.

(vii)        No Consent. Except as expressly contemplated by the Program
Documents, no consent or authorization of, filing with, or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with its execution, delivery or performance or the validity or
enforceability against the Depositor of the Program Documents.

(viii)        No Default. The Depositor is not in default in any material
respect under or with respect to any of its Contractual Obligations.

(ix)        Compliance with Law. The Depositor has complied in all material
respects with all Requirements of Law.

 

6



--------------------------------------------------------------------------------

(c)        The representations and warranties set forth in this Section shall
survive the transfer, sale, assignment and conveyance of the Conveyed Assets by
the Lender to the Depositor hereunder, the transfer, sale, assignment and
conveyance of the Conveyed Assets by the Depositor to the Issuer pursuant to the
2019-2 Exchange Note Transfer Agreement and the pledge of the Conveyed Assets by
the Issuer to the Indenture Trustee pursuant to the Indenture. Upon discovery by
the Lender or the Depositor of a breach of any of the foregoing representations
and warranties, the party discovering such breach shall give prompt written
notice to the other, the Noteholders and the Indenture Trustee. In addition to
the foregoing, the Depositor shall comply with the obligations set forth in
Section 2.5(b) of the Servicing Supplement.

SECTION 2.4.        Financing Statements and Books and Records.

(a)        In connection with the conveyance of the Conveyed Assets hereunder,
the Lender agrees that on or prior to the 2019-2 Closing Date, it will deliver
at the direction of the Lender to the Depositor, with all requisite
endorsements, the 2019-2 Exchange Note and will file, at its own expense, one or
more financing statements with respect to the Conveyed Assets meeting the
requirements of applicable State law in such manner as necessary to perfect the
transfer of the Conveyed Assets to the Lender, and the proceeds thereof (and any
continuation statements as are required by applicable State law), and to deliver
a file-stamped copy of each such financing statement (or continuation statement)
or other evidence of such filings (which may, for purposes of this Section,
consist of telephone confirmation of such filings with the file stamped copy of
each such filings to be provided to the Depositor in due course), as soon as is
practicable after receipt by the Lender thereof.

(b)        The Lender further agrees that it will treat the transfer of the
Conveyed Assets as a sale for accounting purposes, take no actions inconsistent
with the Depositor’s ownership of the assets sold to the Depositor pursuant to
Section 2.1 hereof and on or prior to the 2019-2 Closing Date indicate on its
books, records and statements that the 2019-2 Exchange has been sold to the
Depositor.

SECTION 2.5.        Affirmative Covenants of the Lender. Until the date on which
all Issuer Obligations are paid in full, the Lender shall:

(a)        Preservation of Existence. Preserve, renew and keep in full force and
effect its existence and good standing and take all necessary action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business and comply with all Contractual Obligations, including,
without limitation, all its obligations under the Program Documents, and all
Requirements of Law.

(b)        Payment of Taxes. File (or cause to be filed on its behalf as a
member of a consolidated group) all tax returns required by law to be filed by
it and pay all taxes, assessments and governmental charges shown to be owing by
it, except for any such taxes, assessments or charges which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings, for which adequate reserves in accordance with GAAP shall have been
set aside on its books and that have not given rise to any Liens.

 

7



--------------------------------------------------------------------------------

(c)        Books and Records. Keep proper books and records of account in which
full, true and correct entries in conformity with GAAP and all Requirements of
Law shall be made of all dealings and transactions in relation to its business
and activities; and, at its expense, shall permit representatives or designees
of the Indenture Trustee, the Owner Trustee or any Noteholder or their duly
authorized attorneys or auditors to visit and inspect any of its properties, to
examine and make abstracts from any of its books and records and to discuss its
affairs, finances and accounts with its officers, directors, employees and
independent public accountants, all at such reasonable times upon reasonable
notice and as often as may reasonably be requested.

(d)        Maintenance of Separate Existence. Do all things necessary to remain
readily distinguishable from the Depositor and maintain its corporate existence
separate and apart from that of the Depositor, including maintaining in place
all policies and procedures and taking all action, described in the factual
assumptions set forth in the opinion letter of Katten Muchin Rosenman LLP, dated
May 8, 2019 addressing the issues of substantive consolidation as they may
relate to the Titling Trust, the Depositor and the Issuer on the one hand and
the Lender on the other hand.

SECTION 2.6.        Acceptance by the Depositor. The Depositor agrees to comply
with all covenants and restrictions applicable to an Exchange Noteholder of the
2019-2 Exchange Note, whether set forth in the 2019-2 Exchange Note, in the
Credit and Security Agreement, in the 2019-2 Exchange Note Supplement or
otherwise, and assumes all obligations and liabilities, if any, associated
therewith.

ARTICLE III

CONDITIONS

SECTION 3.1.        Conditions Precedent to Effectiveness of this Agreement. The
effectiveness of this Agreement and of the obligation of the Depositor to
purchase, and of the Lender to sell, the Conveyed Assets in accordance with the
terms hereof is subject to the satisfaction of the following conditions:

(a)        Agreement. The Depositor shall have received this Agreement, duly
executed and delivered by the Lender.

(b)        2019-2 Exchange Note Transfer Agreement. The Depositor shall have
received the 2019-2 Exchange Note Transfer Agreement, duly executed and
delivered by the Issuer.

(c)        2019-2 Exchange Note Supplement. The Depositor shall have received
the 2019-2 Exchange Note Supplement, duly executed and delivered by the parties
thereto.

(d)        2019-2 Servicing Agreement. The Depositor shall have received the
2019-2 Servicing Agreement, duly executed and delivered by the parties thereto.

(e)        Effective Date. All conditions set forth in Article III of the Note
Purchase Agreement shall have been satisfied.

 

8



--------------------------------------------------------------------------------

(f)        Certificate of Incorporation; Bylaws. The Depositor shall have
received a true and complete copy of the certificate of incorporation and bylaws
of the Lender, each certified as a true and correct copy by an Authorized
Officer of GM Financial.

(g)        Resolutions. The Depositor shall have received copies of duly adopted
resolutions of the Lender as in effect on the date hereof and in form and
substance reasonably satisfactory to the Depositor, authorizing the execution,
delivery and performance of this Agreement, the 2019-2 Exchange Note Supplement
and the 2019-2 Servicing Agreement, the other documents to be delivered by the
Lender hereunder and thereunder and the transactions contemplated hereby and
thereby, certified by an Authorized Officer of GM Financial.

(h)        Lien Searches. The Depositor shall have received certified copies of
requests for information or copies dated a date reasonably near the date hereof
listing all effective financing statements which name the Lender (under its
present name or any previous name) as transferor or debtor and which are filed
in jurisdictions in which the filings were made pursuant to item (i) below and
in any other jurisdictions that are necessary or appropriate, together with
copies of such financing statements (none of which shall cover any 2019-2 Lease
Agreements or other 2019-2 Exchange Note Assets, except any filing made in
connection with a security interest granted under the Credit and Security
Agreement), and tax and judgment lien searches showing no such liens that are
not permitted by the Program Documents.

(i)        UCCs. The Depositor shall have received acknowledgement copies of
proper financing statements (Form UCC-1), naming the Lender as the seller
(debtor) of the Conveyed Assets and the Depositor as buyer (secured party) or
other similar instruments or documents as may be necessary or in the opinion of
the Depositor desirable under the UCC or any comparable law to perfect the
Depositor’s interest in the Conveyed Assets and executed copies of proper
financing statements (Form UCC-3), if any, necessary to release all security
interests and other rights of any Person in the Conveyed Assets previously
granted by the Lender.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1.        Amendment.

(a)        This Agreement may be amended by the parties hereto, with the prior
written consent of the Indenture Trustee (acting at the direction of the
Majority Noteholders).

(b)        The parties hereto acknowledge and agree that the right of the
Indenture Trustee to consent to any amendment of this Agreement is subject to
the terms and provisions of Section 3.7(g) of the Indenture and that any consent
provided by the Indenture Trustee in violation of such terms and provisions
shall be of no force or effect hereunder.

SECTION 4.2.        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO

 

9



--------------------------------------------------------------------------------

OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 4.3.        Severability. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
and terms of this Agreement, as applicable, and shall in no way affect the
validity or enforceability of the other covenants, agreements, provisions and
terms of this Agreement.

SECTION 4.4.        Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

SECTION 4.5.        Table of Contents and Headings. The Table of Contents and
Article and Section headings herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.

SECTION 4.6.        Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.

SECTION 4.7.        Further Assurances. Each party hereto shall do such acts,
and execute and deliver to the other party such additional documents or
instruments as may be reasonably requested in order to effect the purposes of
this Agreement and to better assure and confirm unto the requesting party its
rights, powers and remedies hereunder. For the avoidance of doubt, the parties
hereto agree to take all necessary actions (including filing of financing
statements in accordance with the relevant UCC) to maintain perfections with
respect to the Conveyed Assets.

SECTION 4.8.        Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each 2019-2 Exchange
Noteholder or pledgee of the 2019-2 Exchange Note and each Noteholder who shall
be considered third-party beneficiaries hereof. Except as otherwise provided in
this Agreement, no other Person shall have any right or obligation hereunder.

SECTION 4.9.        No Petition. Each of the parties hereto, by entering into
this Agreement, hereby covenants and agrees that it will not institute, or join
in instituting, any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceeding, or other Proceeding under any Insolvency Law for a
period of one (1) year and one (1) day after the date upon which all the Notes
and all other Issuer Obligations have been paid in full, against the Titling
Trust or the Issuer.

SECTION 4.10.        Limited Recourse. Each of the parties hereto, by entering
into this Agreement, agrees that any claim that the Lender or the Depositor may
seek to enforce against each other is limited to the Conveyed Assets only and
does not represent a claim against the assets of the Lender or the Depositor as
a whole or any assets other than the Conveyed Assets.

SECTION 4.11.        Subordination.

 

10



--------------------------------------------------------------------------------

(a)        The Lender and the Depositor agree that any claim that the Lender or
the Depositor may seek to enforce at any time against any assets of the Lender
or the Depositor other than the Conveyed Assets will be subordinate to payment
in full of all other claims with respect to such other assets. However, this
Section will not limit, subordinate or otherwise modify any claims against the
Lender or the Depositor with respect to any right to indemnification or other
obligation of the Lender or the Depositor relating to (i) the Conveyed Assets,
(ii) any related credit enhancement, (iii) any transaction entered into in
connection with the Conveyed Assets, (iv) any administrative services performed
in connection with the Conveyed Assets, or (v) any obligation to any Person
acting as a trustee or an administrator. The Depositor hereby releases all
claims to the assets of the Titling Trust that are not allocated to the 2019-2
Designated Pool, and, in the event that such release is not given effect, the
Depositor hereby agrees to fully subordinate any claims it may have against such
other assets of the Titling Trust.

(b)        The Lender agrees that any claim the Lender may seek to enforce
against the Depositor or any of its assets will be subordinate to the payment in
full of all obligations of the Depositor under the 2019-2 Exchange Note Transfer
Agreement and the Note Purchase Agreement.

(c)        The parties to this Agreement intend that Section 4.11(a) constitutes
an enforceable subordination agreement under Section 510(a) of the Bankruptcy
Code.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

AMERICREDIT FINANCIAL SERVICES, INC. d/b/a GM FINANCIAL, as Lender

By:

 

  /s/ Sheli Fitzgerald

Name:

 

Sheli Fitzgerald

Title:

 

Senior Vice President, Corporate Treasury

GMF LEASING LLC,

as Depositor

By:

 

  /s/ Meredith S. Dormire

Name:

 

Meredith S. Dormire

Title:

 

Vice President, Corporate Treasury

[Signature Page to the 2019-2 Exchange Note Sale Agreement]